       Case 4:18-cv-00084-BMM Document 107 Filed 11/13/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION




JEREMIAH FOSTER, as trustee of the
STM Liquidating Trust,                                    CV-18-84-GF-BMM
                          Plaintiff,
                                                    ORDER ON DEFENDANT’S
       vs.                                          MOTION TO COMPEL

DENNIS CONNER, an individual, and
JOHN DOES 1−10,

                          Defendants.




      Plaintiff Jeremiah Foster (“Foster”) filed an Amended Complaint against

Defendant Dennis Conner (“Conner”) and John Does 1−10, alleging claims related

to the bankruptcy of several Shoot the Moon entities (STM). Doc. 39. Parties

dispute whether Foster needs to comply with Conner’s discovery requests related to

Resolute Commercial Services (“Resolute”).

      Conner seeks discovery related to Foster’s employment of Resolute and

Nicole Manos for services related to the bankruptcy proceedings for Shoot the

Moon, LLC (“STM”) and adversarial proceedings against Conner. Doc. 80−20.

Foster asserts that such discovery requests exceed the permitted scope of discovery.


                                            1
       Case 4:18-cv-00084-BMM Document 107 Filed 11/13/20 Page 2 of 4



Id. Conner filed a motion to compel. Doc. 78. This Court held a hearing on this

matter on September 28, 2020. Doc. 104.

ANALYSIS

      Parties may obtain discovery regarding any nonprivileged matter that will be

relevant to any party’s claim or defense and is proportional to the needs of the case.

Fed. R. Civ. P. 26(b)(1). Evidence need not be admissible to be relevant, and thus

discoverable. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). Courts

generally allow discovery matters that the requesting party could use to impeach the

responding party’s witnesses. Hickman v. Taylor, 329 U.S. 495, 511 (1947).

      Foster serves as the Trustee of the STM bankruptcy. Doc. 81−20. Foster used

Resolute to provide assistance during the proceedings related to the STM

bankruptcy. Id. at 2. Nicole Manos (“Manos”) serves as a managing director at

Resolute. Foster hired Manos to analyze the financial situations of various STM

entities. Doc. 81−12 at 3. Both Foster and Manos likely will testify at trial.

      Conner is entitled to conduct discovery related to matters that he could use to

impeach Foster’s witnesses. See Hickman, 329 U.S. at 511. Conner is allowed to

explore in cross-examination any bias or motive that those witnesses might possess.

This potential bias or motive includes any benefit, salary, or compensation that

Foster, Manos, Resolute, or any other witness may have received in exchange for




                                             2
       Case 4:18-cv-00084-BMM Document 107 Filed 11/13/20 Page 3 of 4



their services and testimony related to the STM bankruptcy and adversarial

proceedings against Conner. Id.

      Conner previewed this potential cross-examination in a lengthy presentation

to this Court at the hearing. Doc. 104. The Court anticipates that Conner likely will

seek to replay this lengthy presentation in front of the jury at the trial in this matter.

The Court will make a final determination regarding the admissibility of this material

and rule on any objections to this material at the time of trial. The Court reminds

the parties that information that might be discoverable under the Federal Rules of

Civil Procedure does not necessarily equate with the admissibility of this

information under the Federal Rules of Evidence. Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. at 351.

                                           ORDER

      Accordingly, IT IS ORDERED:

Conner’s motion to compel (Doc. 78) is GRANTED. Foster shall respond to the

following discovery requests in Doc. 81-20:

      1. Requests for Production Nos. 84−88; and,

      2. Interrogatory Nos. 3−7.

Both parties shall bear their own fees and costs associated with this motion.




                                               3
Case 4:18-cv-00084-BMM Document 107 Filed 11/13/20 Page 4 of 4



DATED this 13th day of November, 2020.




                                 4
